IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-20388
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

ROBERT LESLIE KONITSKI,
a/k/a Robert Maxwell Black,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. J-95-CR-15-1
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Robert Leslie Konitski contends that the district court

erred in imposing a fine.    The district court was not clearly

erroneous in its finding that Konitski had the potential ability

to pay the fine in the future and did not abuse its discretion in

imposing the fine. United States v. Fair, 979 F.2d 1037, 1040-42

(5th Cir. 1992); United States v. Altamirano, 11 F.3d 52, 53 (5th

Cir. 1993).

     AFFIRMED.

     *
         Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.